United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 03-51390
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JAVIER HORACIO JIMENEZ-MATA,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. EP-03-CR-1496-1-DB
                        --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Javier Horacio Jimenez-Mata appeals his sentence for his

guilty-plea conviction of illegal re-entry into the United

States.   Jimenez-Mata argues that the district court erred in

increasing his criminal history category with the same offense,

i.e., his conviction for importation of a quantity of marijuana,

used to enhance his offense level by 16 levels.

     Under U.S.S.G. § 2L1.2(b)(1)(A)(i), 16 levels are added to

the offense level of an alien illegally reentering the United


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-51390
                                -2-

States who has previously been convicted for a drug trafficking

offense for which the sentence exceeded 13 months.   U.S.S.G.

§ 2L1.2(b)(1)(A)(i) (2002).   Given the commentary to that

guideline provision, the court’s consideration of the importation

offense in its calculation of Jimenez-Mata’s criminal history

score was appropriate.   See U.S.S.G. § 2L1.2 comment. (n.5)

(2002); United States v. Boudreau, 250 F.3d 279, 285 (5th Cir.

2001).

     Jimenez-Mata cites United States v. Henry, 288 F.3d 657 (5th

Cir. 2002), and United States v. Cade, 279 F.3d 265 (5th Cir.

2002), as support for his argument.   However, neither of these

decisions is apposite as neither involved illegal re-entry and,

consequently, neither involved the application of U.S.S.G.

§ 2L1.2.   See Henry, 288 F.3d at 658; Cade, 279 F.3d at 268-69.

The district court’s judgment is AFFIRMED.